DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, there is insufficient antecedent basis for “said lower and upper and lower cutting device”. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “the upper and lower cutting device”.
Regarding Claims 8-12, they are also rejected as depending from an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 4-6 are rejected under AIA  35 U.S.C. 103  as being unpatentable over WO-2015040565 by Cattaneo (published March 26, 2015 referred herein as “Cattaneo” ; paragraph numbering below corresponds to US Pub 20160207651 as an English translation),  in view of WO 2012/055490 by Peccetti (“Peccetti”) . For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action.
Regarding Claim 4, Cattaneo teaches a packaging machine (Para 0062: “wrapping station”, Fig. 1-2) in extensible film (Para 0062: ”stretching film”) of products (Para 0062: “bottles B”) fed forwards (from right, leftwards in Figs. 1-2) and continuously in pairs of adjacent products (continuous queues of bottles B arranged in pairs and in an adjacent configuration are seen in the top view of Fig. 9), comprising: 
an ordering machine (Para 0074: “Pacing unit 1a has …gripping and dragging device 14…for …synchronised displacement of the bottles”), which receives two continuous rows of said adjacent products (Fig. 9) and keeps said adjacent products ordered (Fig. 9, also Para 0081: “to form two perfectly aligned rows”); 
a first ring winding unit (2, Figs. 1-2; regarding “ring”, note annular/ring shape at the left-most end of each winding unit 2 and 3, respectively ) and a second ring winding unit (3, Fig. 1-2), the second ring winding unit 3 effecting a winding in an opposite direction with respect to a direction of the first winding unit 2 (Para 0062: “two machines 2 and 3 for the winding of stretching film, arranged sequentially one after the other …move with a rotary motion in opposite directions.”); 
a cutting unit (4, Para 0102) of a continuous packaging or bundle (Para 0102: “separates the individual bundles”, Fig. 14a) thus formed to create finished groups of products (bundles, ONE [NOT TAUGHT: two ] ring winding machines (reels, Para 0062; regarding “on opposite sides, support”, note that each of Cattaneo’s frames supports on opposite sides one ring winding machine because said ring winding machine is disposed and firmly attached at the center of a respective frame, thus each frame supporting said ring winding machine on both opposite sides – see annotated Fig. 2 below: first and second ring winding units RWU1-2, frames F1-2, opposite sides S1-2 onto which each frame F1-2 supports its respective ring winding machine RWM1-2) that are adapted to be selectively and alternately actuated (regarding “alternately”, the machine is understood to allow an operator to be turned ON and OFF, alternately, specifically ON as needed for production and OFF at least for service as described in Para 0080; regarding “selectively”, the machine is understood to include elements, modules, and portions – including the ring winding machines 2, 3, that had been selected/ pre-selected before assembly for example during the design process) to form said continuous packaging or bundle (Para 0102: “individual bundles) , and 
wherein said ONE [NOT TAUGHT: two ] ring winding machines (reel) of said first winding unit (2) rotate in an opposite direction with respect to said ring winding machine (reel) of said second winding unit (3). Note in Para 0062: “the two winding machines are arranged for continuously winding …rotary motion of a reel of film …causes the laying of a plurality of helical coils …The reels of film on the two machines move with a rotary motion in opposite directions”).

    PNG
    media_image1.png
    589
    748
    media_image1.png
    Greyscale

Examiner-annotated  Fig. 2 of Cattaneo

Therefore Cattaneo teaches each winding ring unit 2, 3 having ONE ring winding machine (reel) supported on opposite sides S1-2 by a respective frame F1/F2, but is silent about each ring winding unit 2,3, having TWO ring winding machines (reels).
However, Peccetti teaches, in a similar packaging machine (Figs. 1-4) for packaging similar bundles of aligned bottles (Figs. 1-4), that two ring winding machines (page 7, line 2: “two binders 15” see rolls /reels 15 of film 16 in Fig. 4) are provided to be selectively and alternately actuated to form a continuous packaging around the bundles of bottles. Peccetti teaches that the advantage of such arrangement is that when the film is depleted off one of the reels 15/16, the reel 15/16 waiting as reserve can be timely actuated to provide film for 
It would have been obvious to a person of ordinary skill in the art having the teachings of Cattaneo and Peccetti before them at the time the application was filed, to modify Cattaneo’s device to further include a duplicate/spare/reserve ring winding machine (reel) for each of Cattaneo’s two ring winding units 2, 3. A person of ordinary skill in the art  would have been motivated to make such modification in order to ensure continuous running of the packaging machine, as no down/idle time would be required when film runs out of one reel, since the film can be immediately be supplied by the waiting spare reel (Peccetti Page 7, lines 2-11, details above).

Regarding Claim 5, Cattaneo further teaches that the ordering machine (1a) positioned upstream (i.e. to the right, as shown in Figs. 1-2) of said first winding unit (2) comprises two belts (14’, 14”, Fig. 6B) ring-wound around end pulleys arranged on respective vertical shafts (Para 0078 “Transmission wheels 16, 17 have respective support shafts”) , wherein one of said vertical shafts is motorized (Para 0077:” at least one of which is motorised”), said belts (14’, 14”) having spaced dowels (15, Fig. 6B) protruding from one belt (14’) towards the other opposite belt (14”) and facing the other opposite belt 14”, and wherein the one belt (14’) is spaced from the other opposite belt (14”) by a dimension equal to at least two adjacent products (Para 0081:” distance …so as to form two perfectly aligned rows”).

Regarding Claim 6, Cattaneo further teaches a connection module positioned between (Para 0097: “dragging unit immediately downstream of each of the two wrapping units 2 and 3.”, in other words there is one connection module / dragging unit also downstream from first ring 

Response to Arguments
Applicant's arguments filed 1/25/2021, regarding the specification objection and double patenting rejections have been reviewed. In light of the amendment, the related specification objections and double patenting rejections have been withdrawn. 
Applicant's arguments regarding the prior art rejections of Claim 4 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the limitation “frame …, which, on opposite sides, support” is not met by the prior art of record (Page 8, 4th Para), the examiner disagrees, pointing out that the broadest reasonable interpretation of “on opposite sides, support” merely requires the prior art to teach a frame providing support on two opposite sides to the winding machine (as opposed to a much narrower interpretation not presently applied, requiring a relative location of a first ring winding machine on one side of the frame, and a relative location of a second ring winding machine on an opposite side of the frame). As discussed in 
Regarding Applicant’s assertion that the limitation “winding units … are not disposed on opposite sides of the same frame” is not met by the secondary reference Peccetti (Page 8, 6th Para), the examiner points out that the features upon which applicant relies (i.e., “winding units … are not disposed on opposite sides of the same frame”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s assertion that the limitation “provided on a side” is not met by the secondary reference Peccetti (Page 8, 7th Para), the examiner points out that the features upon which applicant relies (i.e., “provided on a side”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s assertion that the prior art does not teach, or render obvious the limitation that “each of the first and second winding machines are arranged on sides of the same frame as claimed (Page 9, 1st Para), the examiner In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments regarding the prior art rejection of Claim 7 (Page 9, 2nd Para) has been considered and found persuasive, in light of the amendment (particularly “spaced … along a direction of the movement of the pairs …. ”). In light of the amendment, the related rejection has been withdrawn and Reasons for Allowance have been formulated above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a packaging machine having all limitations of claim 7, particularly including a cutting unit including a lateral (“side”) cutting device and a vertical (“upper and lower”) cutting device, the lateral and vertical cutting devices being spaced relative to each other in a machine direction (“along a direction of movement of the pairs of adjacent products”, as claimed), configured to cut the wounded extensible film upon a rectangular perimeter (“four winding sections comprising two vertical and two horizontal sections”, as claimed).
Since the prior art (e.g. Cattaneo, Peccetti, Peterson) teaches packaging machines that lack said features, the prior art does not anticipate the claimed subject matter. For illustration purposes, Fig 12 of the examined disclosure shows a cutting unit 16 including a lateral cutting device 51 configured to cut upon two vertical sections and a vertical (“upper and lower”) cutting device 52 configured to cut upon two horizontal sections of the extensible film, the two vertical and two horizontal sections forming a perimeter of the continuous packaging/bundle, wherein the lateral cutting device 51 and the vertical cutting device 52 are spaced/separated by a distance along a machine direction  (left-to-right as oriented in Fig. 12). This is different than the cutting device of Cataneo, lacking the claimed limitations. Furthermore, although secondary prior art of record exists suggesting some of the claimed limitations (Peterson disclosed vertical and horizontal cutting performed at the same longitudinal coordinate along the machine direction by a side cutting device 215/213 and an upper-and-lower cutting device 212/214 - 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731